                 Case 20-11177-KBO       Doc 613        Filed 08/28/20    Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                          In re:                      Chapter 11

                AKORN, INC., et al.,                  Lead Case No. 20-11177 (KBO)
                                                      Jointly Administered
                        Debtors.
                                                      Honorable Karen B. Owens
                                                      Hearing Date: Sept. 1, 2020 at 10:00 a.m.
                                                      Obj. Deadline: Sept. 1, 2020 at 10:00 a.m.
                                                      Re: D.I. #553

 NOTICE OF FILING OF PROPOSED REDACTED VERSION OF 1199SEIU BENEFIT
         FUNDS, DC47 FUND AND SBA FUND’S OBJECTION (DI #553)
             TO THE DEBTORS’ MOTION TO SELL (DI #18) AND
             CONFIRMATION OF THE DEBTORS’ PLAN (DI #258)

         PLEASE TAKE NOTICE that, pursuant to Rule 9018-1(d)(ii) of the Local Rules of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware, 1199SEIU Benefit Funds, DC47 Fund and SBA Fund hereby file the attached proposed

redacted version of the Objection (DI #553) to the Debtors’ Motion to Sell (DI #18) and

Confirmation of the Debtors’ Plan (DI #258) with the United States Bankruptcy Court for the

District of Delaware, 824 North Market Street, Wilmington, Delaware 19801.

         PLEASE TAKE FURTHER NOTICE that the attached Exhibit List denotes in bold text

the exhibits that are proposed to be filed under seal in their entirety (Exhibits H, I, J, O, and S).

The Exhibit List denotes in text that is both bold and italicized the exhibits that are proposed to be

redacted in part (Exhibit Q). The Objection itself is also proposed to be redacted in part.



                                       Respectfully submitted,
Dated: August 28, 2020
       Wilmington, Delaware
                                           By: /s/Leslie B. Spoltore
                                              Leslie B. Spoltore, Esquire (DE Bar No. 3605)
                                                  1


OMC\4823-8300-3849.v1-8/28/20
                 Case 20-11177-KBO   Doc 613    Filed 08/28/20   Page 2 of 2




                                        OBERMAYER REBMANN MAXWELL & HIPPEL LLP
                                        123 Justison Street, Suite 100
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 238-6947
                                        Facsimile: (302) 655-1092
                                        Email: leslie.spoltore@obermayer.com

                                        -and-

                                        Edmond M. George, Esquire (pro hac vice)
                                        Michael D. Vagnoni, Esquire (pro hac vice)
                                        Turner N. Falk, Esquire (pro hac vice)
                                        OBERMAYER REBMANN MAXWELL & HIPPEL LLP
                                        Centre Square West
                                        1500 Market Street, Suite 3400
                                        Philadelphia, PA 19102
                                        Telephone: (215) 665-3140
                                        Facsimile: (215) 665-3165
                                        Email: Edmond.george@obermayer.com
                                        Counsel to AFSCME District Council 47 Health
                                        and Welfare Fund, 1199SEIU National Benefit
                                        Fund, 1199SEIU Greater New York Benefit Fund,
                                        1199SEIU National Benefit Fund for Home Care
                                        Workers, 1199SEIU Licensed Practical Nurses
                                        Welfare Fund and Sergeants Benevolent
                                        Association Health and Welfare Fund




                                           2


OMC\4823-8300-3849.v1-8/28/20
